UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7187



HARVEY E. TUNSTALL,

                                            Petitioner - Appellant,

          versus


JAMES BEALE, Warden; GENE M. JOHNSON,
Director, Virginia Department of Corrections,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-688-1)


Submitted:   November 18, 2004          Decided:    November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harvey E. Tunstall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Harvey E. Tunstall, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and conclude

for the reasons stated by the district court that Tunstall has not

made a substantial showing of the denial of a constitutional right.

See Tunstall v. Beale, No. CA-04-688-1 (E.D. Va. filed, June 24,

2004; entered, June 25, 2004).    Accordingly, we deny Tunstall’s

motions for a certificate of appealability and dismiss the appeal.

See 28 U.S.C. § 2253(c) (2000).

          To the extent that Tunstall’s notice of appeal and

appellate brief can be construed as a motion for authorization to

file a successive § 2254 petition, we deny such authorization. See

United States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert.

denied, 124 S. Ct. 496 (2003).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                               - 2 -